                Case 5:18-cr-00258-EJD Document 454 Filed 07/20/20 Page 1 of 1




                                  UNITED STATES DISTRICT COURT

                                 NORTHERN DISTRICT OF CALIFORNIA

                                         CRIMINAL MINUTES

Date: July 20, 2020               Time: 10:10-12:50 pm                 Judge: Edward J. Davila
                                  Total Time: 2 Hrs. 40 Mins.
Case No.: 18-cr-00258-EJD- Case Name: UNITED STATES v. Elizabeth Holmes(P)(NC), Ramesh
1, 2                              Sunny Balwani(P)(NC)

Attorney for Plaintiff: Jeffrey Schenk, John Bostic, Robert Leach, Vanessa Baehr-Jones

Attorney for Defendant: Kevin Downey, Lance Wade, Amy Saharia, Katherine Trefz, Patrick Looby,
Jeffrey Coopersmith, Stephen Cazares, Amanda McDowell


 Deputy Clerk: Adriana M. Kratzmann                   Court Reporter: Irene Rodriguez

 Interpreter: N/A                                     Probation Officer: N/A


                   PROCEEDINGS – MOTIONS HEARING/STATUS CONFERENCE
                         (Via Zoom Webinar Remotely due to COVID19)

Defendants’ are present, out of custody and consent to the proceeding being held via Zoom Webinar
videoconference remotely due to COVID19. Hearing held.
The Court took the motions under submission after hearing oral arguments. Counsel shall meet and
confer re a proposed schedule as to additional litigation/motions and briefing/hearing dates for those
motions. The parties shall also meet and confer re a proposed new trial date (February/March 2021) as
discussed by the Court and a status conference date in August (second week) as to Ms. Holmes. Counsel
shall contact the Courtroom Deputy re available date in August after parties have met and conferred.
The Court will not disturb the current trial date of 10/27/2020 at this time for speedy trial date purposes.
Also, the Court did not disturb the status conference date of 8/31/2020 at 10:00 am and speedy trial date
as to Mr. Balwani.

CASE CONTINUED TO: August 31, 2020 10:00 A.M. for Status Conference as to Ramesh Sunny
Balwani.



                                                                                           Adriana M. Kratzmann
 P/NP: Present, Not Present
                                                                                               Courtroom Deputy
 C/NC: Custody, Not in Custody
                                                                                                  Original: Efiled
 I: Interpreter
                                                                                                             CC:
